 



Exhibit 10.2
[Novavax Letterhead]

March 4, 2002

Marvin Arthur Heuer, MD

3324 W. University Ave., #151
Gainesville, FL 32607

Dear Marvin:

      On behalf of Novavax, Inc. (the “Company”), I am pleased to offer you the
position of Vice President of Scientific Affairs of the Company reporting to
John Spears, President and CEO, subject to satisfactory reference checks. We are
greatly looking forward to your joining the Company’s team.

      Job Title: Vice President of Scientific Affairs

      Start Date: March 4, 2002

      Salary: $225,000 per year initially payable in accordance with the
Company’s payroll policies in effect.

      Bonus Program and Salary Increases: Dr. Heuer will be entitled to
participate in the corporate bonus plan as already established or as altered
from time to time by the corporate board of directors. Dr. Heuer would receive
the same benefits as the major senior executives of the company. Bonuses would
be based on performance criteria and milestones to be mutually determined by the
Company and Dr. Heuer.

      Stock Options: The Company will grant Dr. Heuer stock options in the
amount of 75,000 shares of the Company’s Common Stock ($.01 par value) at an
exercise price equal to the closing price on the date that the contract is
signed and executed. The options will vest as to one-third of the shares on the
first anniversary of the date of grant, as to an additional one-third of the
shares on the second anniversary of the date of grant and as to the final
one-third of the shares on the third anniversary of the date of grant; provided
that all unvested options shall become vested in the event of a change in the
control of the Company. Such a change in control of the Company could result in
the sale of the Company or the purchase of the Company by another corporation.
Change and control would also include situations where employment would still be
offered to Dr. Heuer but the position of Vice President of Scientific Affairs
would be greatly and significantly reduced. At such time all options that are
unvested will become vested unless otherwise specified by the internal revenue
code.

      Benefits: The Company will provide medical and dental benefits, life
insurance, and disability insurance in accordance with the Company’s policies in
effect currently and as changed or improved from time to time. As of the date of
this letter, the Company currently pays 100% of family coverage premium as
provided by the Company’s group medical insurer, 100% of the



--------------------------------------------------------------------------------



 



Mr. Marvin Heuer
February 28, 2002
Page two

premium for life insurance under the Company’s group life insurance plan and
100% of the premium for the company’s long-term disability insurance. The
Company thus provides the medical and dental benefits.

      Vacation: Dr. Heuer would be entitled to three weeks of vacation time
during each year, calculated on a calendar year basis in accordance with the
Company’s policies in effect from time to time.

      Employment Requirements and Term: Dr. Heuer, upon complete review will
sign the Company’s standard form of Non-Disclosure Agreement as a condition of
employment by the Company. The term of this Agreement shall be a period
beginning on March 4, 2002 and ending three years after initiation of this
contract. The Company and Dr. Heuer will have the rights to mutually discuss any
extension of this contract for longer periods of time.

      Signing Payment: Dr. Heuer will be paid an amount of $50,000 upon signing
and executing this contract.

      Job Description: A full job description as agreed by Dr. Heuer and Mr.
John Spears will be within a month of signing this document.

      Satellite Office: The Company will authorize Dr. Heuer to maintain a
research office in Florida. It is anticipated that Dr. Heuer will make regular
trips between his office in or around Gainesville, Florida and the Company
offices in or around Columbia, Maryland and other parts of the country. The
Company will reimburse all of Dr. Heuer’s reasonable and customary travel
expenses in this regard, including, but not limited to traveling and housing
expenses. All expenses related to the satellite office will be covered by the
Company under the research and development budget. It is expressly understood
that Dr. Heuer is conducting research and owns a company, Clin Sci International
in Gainesville, Florida. Dr. Heuer will be permitted to complete these ongoing
research studies as long as they do not materially interfere with his work for
Novavax. Financial contracts on these research studies will be deposited and
remain the property of Clin Sci International, Inc. The satellite office can
also be used for other research and development and for research projects in
conjunction with Dr. Craig Wright and other Novavax staff as deemed appropriate.

      Senior Officer Consideration: It is understood that the Company possibly
will develop incentive plans for its most senior officers. Any such incentive
plan, which is adopted, will treat Dr. Heuer as appropriate for someone in his
position and corporate level of compensation.

      Relocation: It is understood that relocation by Dr. Heuer to any other
corporate office is not deemed necessary. If the parties however mutually agree
that Dr. Heuer should at some time relocate to Columbia, Maryland (or another
corporate location), the company will reimburse Dr. Heuer for all reasonable and
customary moving expenses in an amount not to exceed $50,000.



--------------------------------------------------------------------------------



 



      Entire Agreement: This agreement sets forth the entire agreement and
understanding between Dr. Heuer and the Company regarding all subjects covered
herein, the terms of which may not be changed or modified except by agreement in
writing signed by Dr. Heuer and the Company.

      Severability: Should any provision of this agreement, or portion thereof,
be found invalid and unenforceable, the remaining provisions shall continue in
full force and effect.

      Governing Law: This agreement shall be governed, construed and enforced in
accordance with the laws of Delaware, without regard to principles of conflict
of law.

      Conflict: Dr. Heuer hereby acknowledges that he is not a party to any
agreement that in any way prohibits or imposes any restriction on his employment
with the Company, and his acceptance hereof will not breach any agreement to
which he is a party.

      By the signatures indicated below it is acknowledged that the parties
accept this contract completely as written.



--------------------------------------------------------------------------------

      ACCEPTED:

 

/s/     Marvin A. Heuer 3/4/02

Marvin A. Heuer, M.D. Date

      ACCEPTED:

 

/s/     John Spears 3/4/02

John Spears, President & CEO Novavax, Inc. Date